NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2010-3039
THYRMAN F. SN|lLEY,
Petitioner,
V.
DEPARTMENT OF DEFENSE,
Respondent_
Petition for review of the Merit Systems Protection Board in
PH0752090312-l-1.
0N MOT|ON
0 R D E R
Upon consideration of Thyrman F. Smiley's motion for an extension of time to file
his brief,
lT lS ORDERED THAT:
The motion for an extension of time is granted. The motion to reinstate the
appeal will be granted, the court’s dismissal order will be vacated, and the petition for
review will be reinstated, if Smi|ey files his brief within 30 days of the date of filing of this
order. No further extensions should be anticipated
FOR THE COURT
APR 0 8 mm ls/ Jan Horbaly __
Date Jan Horbaly
C|erk

APR 08 2010
.|PiN |'lORBAL¥
CLERK

cc: Keith E. Kendal|, Esq.
Sameer P. \’erawadekar, Esq
s21
2010-3039